Title: Memorandum to James Monroe, [after 21 December 1791]
From: Jefferson, Thomas
To: Monroe, James



[after 21 Dec. 1791]

I find the calculation of the As of Holland (which is the common measure applied by the Encyclopedie to all coins) will be so difficult to trace  through the coins and weights of Holland and Spain, that no public assembly will ever understand them. Consequently it is better to rest the question altogether on the report of the Board of Treasury of Apr. 8. 1786. and the Consequent Final decision of Congress of

The first page of their Report contains the principles of their decision, which may be developed by the following observations.
A Troy pound of standard silver is cut, at the mint into 62. shillings.

Standard silver contains 11 oz.—2 dwt. pure metal to the pound
that is to say 5,328. grains pure silver
5328 grs. divided into 62/ gives 85.935 grs. to each shilling


The market price of the dollar varies from 4/4 to 4/6 sterl. This fact is familiar to all merchants and indeed to all persons, and will therefore furnish the standard of comparison the most likely to be understood and approved.
The board of treasury, and Congress, in adopting 375.64 grs. pure silver to the dollar, took almost the lowest market price, to wit 4/4½ sterl. to the dollar.
The Secretary of the Treasury in proposing 371.25 grs. makes it but 4/3/7/8 sterl. That is, he withdraws 12/3 penny sterl. or 5 cents out of  every dollar.

It is to be observed further that



grs. Troy


till 1728. the Dollar of Spain
contained
394.744 pure


from 1728 to 1772 itcontained
376.72824


in 1772 it was depreciated to

370.95548


It is evident that when the American debt was contracted the idea of a dollar in America must have been that of the second epoch, as that of 1772. could not have been yet so much circulated here as to have reduced the public opinion to it as a standard.This fact is from the Encyclopedie.    
